DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Oath/Declaration
The oath or declaration filed on 07/20/2020 is acceptable.

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 08/31/2021 and 11/01/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner.
Election/Restrictions
Applicant’s election, group I and of species I: claims 1-16 and 21-24, in the “Response to Election / Restriction Filed” filed on 05/13/2016 is acknowledged and 

Claim Rejection- 35 USC § 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over MANIPATRUNI et al (US 2020/0006516 A1; hereafter MANIPATRUNI) in view of COLINGE et al (US 2018/0175213 A1; hereafter COLINGE).


Regarding claim 21, MANIPATRUNI discloses a method comprising: 
forming a dielectric fin (Fig 4A, dielectric fin 455, Para [ 0041]) protruding above a substrate (substrate 452, Para [0040]);
forming a channel layer ( semiconductor oxide layer 456, Para [ 0040])  that extends over an upper surface of the dielectric fin (Fig 4A, dielectric fin 455, Para [ 0041]) and along sidewalls of the dielectric fin (Fig 4A, dielectric fin 455, Para [ 0041]), wherein the channel layer  ( semiconductor oxide layer 456, Para [ 0040])  comprises a low 
TSMP20194052USooPage 7 of 9forming a channel enhancement layer (Fig 4A, element 464) over the channel layer (semiconductor oxide layer 456, Para [ 0040]).

But, MANIPATRUNI does not disclose explicitly forming metal source/drain regions on opposing sides of the gate structure.

In a similar field of endeavor, COLINGE discloses forming metal source/drain regions (216s/216D) on opposing sides of the gate structure (Fig 6, gate 214, Para [ 0069-0072]).

Since MANIPATRUNI and COLINGE are both from the similar field of endeavor, and discloses source/drain regions in finfet device. The purpose disclosed by MANIPATRUNI would have been recognized in the pertinent art of COLINGE. Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to combine MANIPATRUNI in light of COLINGE teaching “forming metal source/drain regions (216s/216D) on opposing sides of the gate structure (Fig 6, gate 214, Para [ 0069-0072])” for further advantage such as improve device performance of finfet device.



Allowable Subject Matter

Claims 22-24 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is the Examiner's Reasons for Allowance:
The prior art fails to disclose and would not have rendered obvious:
wherein the low dimensional material comprises a two- dimensional semiconducting material, carbon nanotubes, or graphene nanoribbons, wherein the channel enhancement layer is a doped layer of the channel layer, as recited in claim 22.

Claims 1-11 are allowed
The following is the Examiner's Reasons for Allowance:
The prior art fails to disclose and would not have rendered obvious: 
forming metal source/drain regions on opposing sides of the gate structure; forming a channel enhancement layer over the channel layer; and forming a passivation layer over the gate structure, the metal source/drain regions, and the channel enhancement layer, as recited claim 1.

Claims 12-16 are allowed
The following is the Examiner's Reasons for Allowance:
The prior art fails to disclose and would not have rendered obvious: 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOIN M RAHMAN whose telephone number is (571)272-5002. The examiner can normally be reached 8:30-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/MOIN M RAHMAN/Primary Examiner, Art Unit 2898